Citation Nr: 1035166	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-32 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and F.E.




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1969.  The Veteran passed away in April 1990, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

At a July 2010 Board hearing and separately in August 2010, the 
appellant submitted additional evidence with a waiver of her 
right to have the RO readjudicate her claim with the additional 
evidence.  See 38 C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

1.  In a June 1994 rating decision, the RO denied the appellant's 
claim for entitlement to service connection for the cause of the 
Veteran's death.  Although provided notice of that decision that 
same month, the appellant did not perfect an appeal thereof.

2.  Evidence associated with the claims file since the June 1994 
rating decision is new and material and raises a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for the cause of the Veteran's death.

3.  An April 1990 certificate of death indicates that the Veteran 
died in April 1990 at the age of 43.  The certificate of death 
lists the immediate cause of death as malignant glioma of the 
brain.

2.  At the time of the Veteran's death, service connection was 
not in effect for any disorders.

3.  The evidence of record shows that the Veteran's malignant 
glioma of the brain which caused his death was related to his 
inservice herbicide exposure.   


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the RO's 
June 1994 rating decision, and the appellant's claim for service 
connection for the cause of the Veteran's death is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  A disability incurred in or aggravated by active military 
service contributed substantially and materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Without deciding whether the notice and development requirements 
have been satisfied in this case, the Board is not precluded from 
adjudicating the issues of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for the cause of the Veteran's death and entitlement 
to service connection for the cause of the Veteran's death.  This 
is so because the Board is taking action favorable to the 
appellant by reopening and granting the claim for entitlement to 
service connection for the cause of the Veteran's death.  As 
such, this decision poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

I.  New and Material Evidence

The appellant contends that she has submitted new and material 
evidence sufficient to reopen her claim of entitlement to service 
connection for the cause of the Veteran's death.

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108.  Because the 
June 1994 rating decision is the last final disallowance with 
regard to the appellant's claim, the Board must review all of the 
evidence submitted since that action to determine whether the 
appellant's claim for service connection should be reopened and 
readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 
273, 282-83 (1996).  If new and material evidence is presented 
with respect to a claim which has been disallowed, the Board 
shall reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  See 38 C.F.R. § 3.156(a).

The appellant's initial claim seeking service connection for the 
cause of the Veteran's death was denied by the RO in June 1994 
because brain cancer was not a condition for which presumptive 
service connection could be granted based on exposure to Agent 
Orange and because there was no evidence linking the Veteran's 
malignant glioma which caused his death to his active duty 
service or exposure to herbicide agents.  Although provided 
notice of that decision the same month, the appellant did not 
perfect an appeal thereof.  Thus, the June 1994 rating decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104 (2009).  In September 2007, the appellant 
filed the present claim seeking to reopen her claim of 
entitlement to service connection for the cause of the Veteran's 
death.  

In this case, the RO found in a March 2008 rating decision that 
the appellant submitted new and material evidence sufficient to 
reopen her claim of entitlement to service connection for the 
cause of the Veteran's death.  However, the RO's determinations 
are not binding on the Board, and the Board must first decide 
whether new and material evidence has been received to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence has 
not been submitted).  Because the June 1994 RO decision is the 
last final disallowance for the appellant's claim of entitlement 
to service connection for the cause of the Veteran's death, the 
Board must review all of the evidence submitted since that action 
to determine whether the appellant's claim should be reopened and 
readjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

Comparing the evidence received since the RO's June 1994 rating 
decision to the previous evidence of record, the Board finds that 
the additional evidence submitted includes evidence which is new 
and material to the issue of entitlement to service connection 
for the cause of the Veteran's death.  Specifically, the newly 
submitted evidence includes three medical opinions dated in 
September 2007, July 2010, and August 2010 linking the Veteran's 
malignant glioma of the brain which caused his death to his 
inservice exposure to herbicide agents.  The medical nexus 
evidence is new evidence, as it was not of record at the time of 
the June 1994 rating decision.  In addition, the evidence is 
material, as it raises a reasonable possibility of substantiating 
the appellant's claim for service connection for the cause of the 
Veteran's death.  Accordingly, the Board concludes that the 
appellant has submitted new and material evidence sufficient to 
reopen her claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
claim for entitlement to service connection for the cause of the 
Veteran's death is reopened.

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection for certain chronic diseases, 
including malignant tumors of the brain, will be presumed if they 
are manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of postservice continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  "[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-
37 (Fed. Cir. 2006).

VA death benefits are payable to the surviving spouse of a 
veteran if the Veteran died from a service-connected disability.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2009).  In order to 
establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disorder casually shared in producing death, 
but rather it must be shown that there was a causal connection 
between the service-connected disability and the Veteran's death.  
38 C.F.R. § 3.312(b), (c).

The Veteran died in April 1990 at the age of 43.  The certificate 
of death indicates that the immediate cause of death was 
malignant glioma of the brain.  An autopsy was not performed.

At the time of the Veteran's death, service connection was not in 
effect for any disorder.

The appellant contends that service connection for the cause of 
the Veteran's death is warranted.  Specifically, in a July 2010 
hearing before the Board and in various lay statements, she 
argued that a study performed by the Army Chemical Corps noted a 
relationship between some brain cancers and Agent Orange 
exposure.  She also cited to a September 2007 private medical 
opinion that she submitted in support of a finding that the 
Veteran's brain cancer was related to his inservice herbicide 
exposure.

The Veteran's service treatment records are negative for any 
complaints or findings of brain cancer.  A January 1969 treatment 
record reflects that the Veteran was in the Republic of Vietnam.  
The Veteran's service personnel records reveal that he had 
service in the Republic of Vietnam from May 1968 to January 1969.  
He was awarded the National Defense Service Medal, the Vietnam 
Service Medal with three bronze stars, and the Vietnam Campaign 
Medal.  In support of her claim, the appellant submitted numerous 
photographs of the Veteran which are signed and dated by the 
Veteran and note the locations in Vietnam where they were taken.

Private medical treatment records from October 1982 reveal that 
the Veteran was admitted to the hospital with new onset seizures, 
and a discharge diagnosis of avascular mass in the left frontal 
lobe of the left brain.  In October 1982, the Veteran underwent a 
computed tomography scan (CT) of the head, which showed a low 
density lesion in the left frontal lobe, most likely neoplasm 
with a low grade glioma being the diagnosis of choice, but that 
metastatic neoplasm would be another consideration.  That same 
month, he underwent a cerebral angiogram which showed an 
avascular mass effect in the left frontal lobe which was 
consistent with findings of a low density lesion in the left 
frontal lobe on a recent CT scan study.  The diagnosis was 
neoplasm with primary neoplasm considered the most likely.  In 
November 1982, the Veteran underwent a left partial frontal 
lobectomy for removal of a tumor.  A November 1982 treatment 
record notes a diagnosis of left frontal mass lesion, biopsy most 
compatible with a Grade I astrocytoma, status post craniotomy.  A 
December 1982 electroencephalogram was abnormal and revealed left 
frontal sharp activity suggestive of irritable focus with no 
ongoing seizure activity.  A December 1982 record reveals that 
the Veteran was again admitted to the hospital with discharge 
diagnoses including left frontal glioma, probably grade 1 or 
grade 2; status post craniotomy and subtotal resection of the 
glioma in November 1982; and status post whole brain radiation 
therapy times 10.  A January 1983 treatment letter notes that the 
Veteran completed his course of radiation therapy and was doing 
well with no evidence of seizures.  The diagnoses included status 
post craniotomy for left frontal glioma, grade I or grade II, 
with possible minimal residual; and status post radiation therapy 
for the minimal residual glioma not directly removed surgically.  
Private treatment records reveal ongoing follow-up treatment 
through July 1984.  

In a letter dated in September 2007, W.N., M.D. reported that he 
was the Veteran's family physician and saw him for his initial 
seizure in October 1982.  Dr. W.N. explained that the Veteran was 
found to have a frontal brain mass and underwent a craniotomy for 
removal of the glioma in November 1982.  Thereafter, he underwent 
35 radiation treatments to his head for control of the brain 
tumor, but that the course of treatment was complicated by his 
recurrent seizures and bilateral lower leg thrombosis.  Dr. W.N. 
stated that the Veteran was totally disabled from the time of his 
brain cancer induced seizure in October 1982 until his death, and 
that he died from complications of brain cancer in April 1990.  
Dr. W.N. also noted that the Veteran had active duty service in 
Vietnam, and opined that it was "very possible that his exposure 
to Agent Orange during those tours of duty in Vietnam was the 
etiology for the development of the brain cancer, which was the 
cause of his demise on 29 April 90."

In support of her claim, the appellant submitted various letters 
from The Agent Orange Veteran Payment Program which indicate that 
the Veteran was found to meet the criteria established for 
eligibility for survivor payments.  The Agent Orange Veteran 
Payment Program was a settlement fund created out of the 
resolution of Agent Orange product liability litigation, a 
private class action lawsuit brought by Vietnam veterans against 
major manufacturers of herbicide agents.  VA was not a party to 
the lawsuit.  The appellant also submitted websites relating to 
the link between Agent Orange exposure and certain cancers.  In 
addition, she provided a copy of an August 2005 Agent Orange 
Brief prepared by the Environmental Agents Service of VA.  The 
brief notes that a study performed by the Army Chemical Corps 
examined the health effects of chemical exposures during military 
service in Vietnam among men assigned to Army chemical units, and 
found that out of 1,000 men who served in Army chemical units in 
Vietnam between 1965 and 1971, two deaths were observed from 
brain cancer when 0.4 were expected.

In a July 2010 statement, Dr. J.F. opined that the Veteran's 
"illness at least as likely as not was related to Agent Orange 
exposure."  In an August 2010 statement, W.N., M.D. also stated 
that the Veteran's "illness at least as likely as not was 
related to Agent Orange exposure."

After a thorough review of the evidence of record, the Board 
concludes that service connection for the cause of the Veteran's 
death is warranted.  

VA regulations provide that if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders: chloracne or 
other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).

VA has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia, other than chronic 
lymphocytic leukemia (CLL); abnormal sperm parameters and 
infertility; Parkinson's Disease and Parkinsonism; Amyotrophic 
Lateral Sclerosis (ALS); chronic persistent peripheral 
neuropathy; lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity; immune system 
disorders; circulatory disorders; respiratory disorders (other 
than certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; brain 
tumors; AL amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and, any 
other condition for which VA has not specifically determined that 
a presumption of service connection is warranted.  See Notice, 68 
Fed. Reg. 27630 - 27641 (May 20, 2003); see also Notice, 67 Fed. 
Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 
2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999).

A "veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service."  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The 
Veteran's service personnel records reflect that he served in 
Vietnam during the pertinent time period.  Accordingly, the 
Veteran is presumed to have been exposed to Agent Orange.

Although the Veteran is presumed exposed to Agent Orange, the 
medical evidence of record does not support presumptive service 
connection for malignant glioma because brain cancer is not among 
the diseases or disorders eligible for presumptive service 
connection based on exposure to herbicide agents.  38 C.F.R. § 
3.309.  In addition, while certain chronic disorders including 
malignant tumors of the brain will be presumed service-connected 
if they are manifest to a compensable degree within the year 
after active duty service, the first objective evidence of brain 
cancer in the Veteran's claims file is in 1982, over 12 years 
after the Veteran's discharge from service.  38 C.F.R. §§ 3.307, 
3.309.  Accordingly, presumptive service connection for the cause 
of the Veteran's death is not warranted.

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984) does not preclude a claimant from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee 
are applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  In that regard, the 
evidence of record shows that the Veteran's malignant glioma was 
related to his inservice exposure to herbicide agents; thus, the 
evidence shows that a service-connected disorder caused or 
contributed to his death.  Specifically, there are three medical 
opinions of record which address the etiology of the Veteran's 
malignant glioma.  In a September 2007 statement, W.N., M.D. 
reported that it was "very possible that [the Veteran's] 
exposure to Agent Orange during [his service in Vietnam] was the 
etiology for the development of the brain cancer, which was the 
cause of his demise on 29 April 90."  In addition, in a July 
2010 statement, Dr. J.F. stated that the Veteran's "illness at 
least as likely as not was related to Agent Orange exposure."  
Similarly, in an August 2010 statement, W.N., M.D., the same 
physician who provided the September 2007 statement, opined that 
the Veteran's "illness at least as likely as not was related to 
Agent Orange exposure."  Aside from the September 2007 and 
August 2010 opinions from W.N., M.D. and the July 2010 letter 
from Dr. J.F., there is no other medical evidence of record which 
addresses the etiology of the Veteran's malignant glioma which 
caused his death.  Thus, the only medical evidence of record 
which speaks to the relationship between the Veteran's malignant 
glioma and his inservice exposure to herbicide agents are the 
opinions of W.N., M.D. and Dr. J.F., who both concluded that the 
Veteran's malignant glioma which caused his death was related to 
his inservice herbicide exposure.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that the Board is not free to 
substitute its own judgment for that of such an expert).

As the competent medical evidence of record reflects that the 
Veteran's inservice herbicide exposure caused or substantially 
contributed to the malignant glioma which was the cause of his 
death, service connection for the cause of the Veteran's death is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for the cause of the Veteran's 
death is reopened.

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


